Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 05 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/778,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Status
Applicant’s claim amendments and arguments in the response filed 05 November 2021 are acknowledged.
Claims 41-45, 47-49, 56, 63-66 & 68-79 are pending.
Claims 77-79 are new. 
Claims 1-40, 46, 50-55, 57-62 & 67 are cancelled.
Claims 41, 42, 47, 49, 68-71, 75 & 76 are amended. 
Claims 44, 47, 48, 56 & 63 are withdrawn. 
Claims 41-43, 45, 49, 64-66 & 68-79 are under consideration.
Examination on the merits is extended to the extent of the following species:
Topical carrier: lotion;
Hydrophobic phase: present-stearyl alcohol;
Aqueous phase: present-water;
Active agent: bacitracin, an antibiotic;
Thickener: absent;
Subject: human;
Pathological condition: burn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New & Maintained Objection/Rejections
Claim Objections
Claim 66 is objected to because of the following informalities:  claim 66 is adding additional reagents to the composition; as such the transitional phrase should be “further comprises” (see claim 65). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43, 45, 49, 64-66 & 68-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claim 41 recites a method for treating damaged skin tissue comprising applying one or more first portions of silica fiber mat one or more times directly to said damaged skin tissue…. and after formation of new skin over the damaged skin tissue, applying a topical composition to said new skin, the topical composition comprising (i) a silica fiber powder or dust, and (ii) a topical carrier.
 The reply filed 05 November 2021 states support for the amendment is found at page 21, lines 16-21 and Example 6 (page 26, line 19 - page 27, line 5) of the specification (reply, pg. 6). This has been fully considered but is not found persuasive.  The claim is generic to the form of the topical carrier. However, pg. 21 and Example 6 teach only use of the lotion as the topical carrier in a two step treatment method in which “one or more first portions of silica fiber mat” are first applied to a wound. The claim amendments change the scope of the disclosure; thereby, constituting new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-43, 45, 49, 68-72 & 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Baecker (US 2013/0115187-previously cited), Hyland (2015; [as evidenced by Brissett (2001) and Contractures (2022)]) and Quignard (Published: 04/2017).
Claim Interpretation: The examiner notes that claim 41 and the specification do not assign dimensions/sizes to the “silica fiber mat” and “first portions of silica fiber mat”. The one or more first portions of silica fiber mat, also includes silica fiber mats that have been processed into powder or dust. Claim 41 does not recite any chemical or pharmacological limitations which would distinguish the first portion silica fiber mat from a second portion of the silica fiber mat. Claim 41 does not recite any chemical or pharmacological limitations which would distinguish the one or more first portions silica fiber mat from a silica fiber powder or dust made from the second portion of the silica fiber mat. To put it plainly, a silica fiber powder or dust made from silica fiber mat meets BOTH: 1) one or more first portions of silica fiber mat and 2) silica fiber powder or dust from processing a second portion of silica fiber mat. Silica powder or dust made from silica fiber mats encompass “one or more first portions of silica fiber mat”.
Claim Analysis: Claim 41 recites "wherein the silica fiber mat is prepared by producing a sol-gel from a sol and electrospinning the sol-gel into the silica fiber mat…wherein the composition is prepared by processing a second portion of silica fiber mat into powder or dust and incorporating the powder or dust with the topical carrier” which are product-by-process recitations.  Claim 68 recites “[t]he method of claim 41, wherein the sol comprises 70% to 90% tetraethyl orthosilicate (TEOS) by weight, 8% to 25% ethanol by weight, an acid catalyst, and water” which is also a product-by-process recitation.  Claims 69-71 &77 are also product-by-process recitations.  M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claims 41-43, 45, 49, 68-72 & 75-78, and the elected species, Baecker teaches a method of treating burns (Baecker’s claim 10; [0049]). Baecker teaches the invention relates to a silicon containing biodegradable material for preventing and/or treating diseases that are associated with reduced and/or disturbed angiogenesis and/or diseases for which an increased rate of angiogenesis is beneficial to the healing process, including treating burns ([0017] & [0049]). Baecker teaches it was not known that silicon-containing compounds can also induce or promote angiogenic processes and accordingly can be considered for pro-angiogenic therapies [0003].  Baecker teaches their method uses a silicon-containing, biodegradable material in the form of a fibre, a fibre matrix (nonwoven fabric, i.e. a silica fiber mat), powder, monolith and/or coating [0019]. Baecker teaches the silica-sol matures/ripens for several hours up to 4 weeks [0027]. Baecker in Example 1 teaches formation of a silica fibre matrix/mat from a formulation comprises 75.3% TEOS and 21% ethanol [Math: 1124.98/1494.20 = 75.3% TEOS; 313.6/1494.2 = 21% ethanol] and that the tetraethoxysilane is acid catalyzed in an aqueous solution of nitric acid (0048]-[0051]; Baecker’s claims 3 & 4). Baecker in Example 1 implicitly teaches porous silica fiber mat formation/porous fiber scaffold by stating “[a]s the threads came onto the changing table, they practically retained their cylindrical shape, but were still flowable, so that at their contact surfaces they stuck together as bundles of fibres (nonwovens)” (i.e. silica fiber mat is formed because the fibers are stuck together and are interwined collections of silica fibers because they are stuck together bundles; [0048]-[0051]). Baecker teaches a powder can be obtained by comminution (i.e. size reduction by cutting, grating (i.e. rubbing), grinding, pulverizing, trituration, crushing, vibrating, and levitation) and grinding of monoliths or also fibres according to the invention (i.e. processing the fiber mat into a powder having sharp or broken edges because the silica fibers in the mat are ground/rubbed/crushed/pulverized; [0029]). The achieved powder is necessarily a porous fibrous scaffold because it is formed from “fibre matrix (nonwoven fabric)” that is ground ([0025] & [0029]). Baecker teaches the material may be applied locally by direct application on the skin [0041].  Baecker teaches in the Example 3  “Porcine wound models for skin substitution and burn treatment” application silica fiber matrices as dressings (i.e. one or more first portions of silica fiber mat) to open wounds and these left for 13 days (i.e. a pig animal model to mimic the biological process of wounds and burns in humans; the subject is a mammal which is a pig and/or human; the silica fiber mat is applied one or more times directly to said damaged skin; [0095]; Tables 2 & 3-[0083]). Baecker evaluates the expression profile of proteins involved in scar formation of the healing wounds (Example 3-[0095]). Baecker teaches “[t]he suitable dosage…is generally in total between 0.001 and 100 mg/kg body weight per day and is administered as a single dose or in multiple doses”  (emphasis added; [0062]). Baecker teaches powders and plasters consisting of fibres and fibre matrix for topical application [0068]. Backer teaches topical milks and creams (i.e. emulsions that are topical carriers) are also suitable for topical application [0068]. Baecker teaches creating a powder by comminution of grinding of monoliths and the fibres, implicitly teaching applying a plurality of first portions of silica fiber mat (i.e. comminuted silica fibre matrix) to damaged skin tissue (in the form of a topical plaster or powder) at least daily, for multiple days ([0031], [0062], [0068] Example 3-[0095]). Baecker their silicon-containing material (i.e. the silica fibre matrix which may be ground) is biodegradable. Baecker teaches silicon is a trace element important in humans with silicon deficiency leading to skin changes including pruritus and reduced elasticity [0003].
	Baecker does not teach application of the silica powder or dust in a topical carrier to new skin.
	In the same field of invention burns and healing, Hyland teaches “[b]urn injuries often lead to dry skin and pruritus so moisturisers are commonly recommended” (pg. 126).  “Dry skin and pruritus can sometimes persist for many months after the burn has healed” (pg. 126).  Hyland teaches burns often result in scar contracture which can have lifelong morbidity with the ordinary skilled artisan at the time of filing recognizing contracture to be a tight area of skin having decreased movement as a result of a contractile wound-healing process occurring in a scar that has already been re-epithelialized and adequately healed (see evidentiary reference Brissett and Contractures; Hyland-pg. 125).
	In the same field of invention of wound healing, Quignard teaches “silicon-containing materials promote would healing and their common feature is the delivery of orthosilicic acid (Si(OH)4) either directly or following metabolism” (abstract; title).  Quignard teaches “Si-based treatments and devices have been reported to aid wound healing and prevent scarring [13,14]. These devices are typically silicone-based and in the form of gels/sheets [15,16] … In addition, it has been suggested that Si is released from the dressing, a fact that can be paralleled with existing evidence in humans that organosilicons can be metabolized to orthosilicic acid [17]. It is proposed that Si reaches the basal epidermal and dermal fibroblast cells, upregulating the expression of basic fibroblast growth factor (-FGF) [18]. Consistent with these observations, inorganic Si-containing materials, such as bioactive glass ointment and silica gel fiber fleeces [19,20], have also been tested for wound healing applications and shown to result in a faster and more efficient cicatrization” (emphasis added; pg. 530). Quignard further teaches “Orthosilicic acid (Si(OH)4) is a small molecule that readily diffuses..” (pg. 530). Like Baecker, Quignard uses tetraethyl orthosilicate (TEOS) to generate their wound healing material which dissolves/degrades to orthosilicic acid (title; abstract; pg. 531 & 534).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Baecker’s method by adding the method step of applying a topical cream comprising comminuted silica fibre matrix (i.e. a silicone fiber powder or dust incorporated into a topical cream carrier) and applying it multiple times a day to newly healed skin for many months as suggested by the combined teachings of Hyland and Quignard because Baecker, Hyland and Quignard are directed to wound healing and scar prevention, including those from burns, and it is obvious to use of a known technique (topically providing biodegradable materials that deliver orthosilicic acid to supply silicon to a wound) to improve similar methods (i.e. methods of treating burn wounds to reduce burn induced scars, scar contractures/loss of skin elasticity, dry skin and pruritus) in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because contractures/loss of skin elasticity, dry skin and pruritus observed in healed burns are also observed in instances of silicon deficiency, and Si-based treatments and devices aid wound healing and scar prevention. With regard to the recitation that the topical composition is applied at least twice daily, Baecker teaches multiple doses per day and the ordinary skilled artisan would have been motivated to do so based upon Quignard’s teaching that orthosilicic acid, which supplies the silicon for healing, is a small molecule that readily diffuses.
With regard to the recited one or more first portions of silica fiber mat, second portion of silica fiber mat, amounts of ethanol and TEOS, ripening time, and application frequency, the combined teachings of Baecker, Hyland and Quignard suggest a method and composition having the recited parameters with values which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Baecker, Hyland [as evidenced by Brissett and Contractures] and Quignard, as applied to claims 41-43, 45, 49, 68-72 & 75-78 above, and further in view of Bacitracin (Published: 03/15/2017).
With regard to claims 65 and 66, and the elected species, the teachings of Baecker, Hyland, and Quignard are described above. Baecker teaches inclusion of other active pharmaceutical ingredients, which can be added during the production process [0070].
	Neither Baecker, Hyland, and Quignard teach inclusion of bacitracin.
	In the same field of invention of burns, Bacitracin teaches bacitracin is in a class of medications called antibiotics (pg. 1). Bacitracin teaches bacitracin is used to help prevent skin burns from becoming infected (pg. 1).
	Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Baecker, Hyland, and Quignard by adding bacitracin (an antibiotic) to the composition as suggested by Bactitracin because Baecker, Hyland, Quignard and Bacitracin are directed to topical compositions and methods for healing wounds which may be burns and bacitracin is a topically antibiotic used to prevent infection of burns. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to prevent infection of burn wounds.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Baecker, Hyland [as evidenced by Brissett and Contractures] and Quignard, as applied to claims 41-43, 45, 49, 68-72 & 75-78 above, and further in view of Wound Care (Published: 2011).
With regard to claim 64 and the elected species, the teachings of Baecker, Hyland, and Quignard are described above and are directed to methods and compositions for healing wounds including burns.
	Neither Baecker, Hyland, and Quignard teach the topical carrier is a lotion.
	In the same field of invention of healing burn wounds, Wound Care teaches use of moisturizers with a high water content such as those that come in a bottle to moisturize burn scars (pg. 2). Wound Care teaches patients should be actively involved in their recovery and keep their skin well moisturized by massaging scars with lotion to keep them moist to make them less sensitive, easier to stretch and prevent skin breakdown (pg. 4).
Here, at least rationale (B) may be employed in which it would have been obvious at the time of filing to have modified the method suggested by the combined teachings of Baecker, Hyland, and Quignard by substituting Baecker’s cream topical carrier with a high water content lotion as suggested by Wound Care because Wound Care teaches use of high water content lotion to keep burn scars well moisturized, making them less sensitive, and enable them to be more easily stretched while preventing skin breakdown. The ordinarily skilled artisan would have been motivated to do so, with an expectation of success, in order to promote burn patient healing, comfort and function.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Baecker, Hyland [as evidenced by Brissett and Contractures] and Quignard, as applied to claims 41-43, 45, 49, 68-72 & 75-78 above, and further in view of Jung (US 2015/0225278; previously cited).
With regard to claim 73 and the elected species, the teachings of Baecker, Hyland, and Quignard are described above and are directed to methods and compositions for healing wounds including burns using powders made from ground or comminuted silica fiber mats/matrices in a topical carrier.
Neither Baecker, Hyland, nor Quignard teach the average size of the fibrous fragments of the silica powder or dust is in the range of 20 to 200 µm.
In the same field of invention, Jung in Fig. 2 teaches a sintered bioglass fiber/bead scaffold (i.e. a porous scaffold, Fig. 2; [0018]).

    PNG
    media_image1.png
    355
    426
    media_image1.png
    Greyscale

Jung teaches there is an internal porous scaffold microstructure which promotes healing and growth of tissues including bone, soft tissue, blood vessels and nerves (Fig. 2; abstract; [0002]).  Jung teaches to make the subject of their invention, a powder of bioactive glass is crushed and wetted (there is a plurality of fragments having sharp or broken edges, being processed into a dust). The wetted powder is mixed to make the wet particles stick together and form agglomerates, which may then be sintered, or used as putty, a cement or tissue wrap for bone/tissue repair [0016]. Each component of the fiber/bead un-sintered scaffold (fibers and beads) on its own is a flowable material which was crushed to a particle size 25 µm (i.e. processed to a dust; [0029]). More broadly, Jung teaches the powder has a mean particle size of about 25 μm with 90% less than 53 μm (Jung’s claim 32). Jung teaches the bioactive glass fibers used to make the scaffolds are such that 90% of the fiber ranges from 300 nm to 30 µm diameter [0032]. Jung links the porosity of the scaffolding to tissue penetration and healing by teaching the surface area available in porous scaffolds for reaction with body fluids is relatively large and penetrates throughout the entire scaffold, which significantly reduces conversion time to hydroxyapatite and final remodeling [0005]. The conversion kinetics of silicate glass 45S5 to hydroxyapatite has been shown to slow from the contracting volume model to the diffusion model once the silica gel layer achieves a thickness great enough to become the diffusion barrier [0005]. This is the reason why a porous scaffold composed of 45S5 (i.e. bioglass) will convert to hydroxyapatite in a matter of weeks as opposed to a solid glass 45S5 bead of comparable size that could take years (emphasis added; [0005]).  
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified porous fibrous silica fiber powder or dust used in the method suggested by the combined teachings of Baecker, Hyland, and Quignard by adjusting the size of the fibrous silica fiber powder or dust to be about 25 µm with 90% less than 53 μm as suggested by Jung because Baecker teaches the silica fiber mats/matrices used in burn wound healing are ground or comminuted and Jung teaches that powders for wound healing formed from crushed fibrous porous silica containing agglomerates are crushed to a size of particle size of about 25 µm with 90% less than 53 μm. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a topical burn wound healing composition with better, faster healing properties using powder sizes that are taught as suitable for wound healing in the art.
With regard to the size of the fibrous fragments of the silica powder or dust, the combined teachings of Baecker, Hyland, Quignard and Jung teach a range of powder sizes which fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Baecker, Hyland [as evidenced by Brissett and Contractures] and Quignard, as applied to claims 41-43, 45, 49, 68-72 & 75-78 above, and further in view of Gerashchenko (US 2016/0271294; previously cited).
With regard to the claim 74, and the elected species, the teachings of Baecker, Hyland, and Quignard are described above and are directed to methods and compositions for healing wounds including burns using powders made from ground or comminuted silica fiber mats/matrices in a topical carrier.
Neither Baecker, Hyland, nor Quignard teach the ground silica fiber mat/matrix is incorporated in topical carrier at an amount that is from 10 mg/mL to 200 mg/mL.
In the same field of invention of compositions and methods for treating burns, Gerashchenko teaches a topical powder comprising highly dispersed silica with substances with tissue growth activity to treat soft tissues, visceral organ wounds, and burns ([0001], [0301], [0327], [0349], [0366], [0368], [0396] & [0403]). Gerashchenko teaches “dispensing the powder composition in a relevant medium” to achieve liquid and soft formulations which include suspensions, gels, ointments, pastes, drops and other formulations, that are applied directly to the wound surface ([0368] & [0397]). Gerashchenko teaches embodiments in which the suspension comprises 1-4% of their dispersed silica powder (i.e. 10 mg/ml – 40 mg/ml; [0408]- [0410]). Gerashchenko teaches embodiments that are “soft forms of the pharmaceutical preparation (gel, ointment, etc.) with concentrations of the composition higher than in a suspension, including a 15% water gel (i.e. 150 mg/ml; [0411]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified the topical composition used in the method suggested by the combined teachings of Baecker, Hyland, and Quignard, by adjusting the amount of Baecker’s porous fibrous silica fiber powder or dust in the topical composition to be about 10 mg/ml to about 150 mg/ml as taught by Gerashchenko because Baecker, Hyland, Quignard and Gerashchenko are directed to topical compositions and methods for healing wounds which may be burns and Gerashchenko teaches pharmaceutical compositions to treat wounds which may be burns comprise dispersed silica in a carrier in an amount from about 10 mg/ml to about 150 mg/ml. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide the silica fiber powder or dust, in amounts that are effective for burn treatment.
With regard to the concentration of the fibrous fragments of the silica powder or dust in the topical composition, the combined teachings of Baecker, Hyland, Quignard and Gerashchenko teach a concentration range for silica powder or dust which overlaps with the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Baecker, Hyland [as evidenced by Brissett and Contractures] and Quignard, as applied to claims 41-43, 45, 49, 68-72 & 75-78 above, and further in view of Gerashchenko (US 2016/0271294; previously cited) and Jung (US 2015/0225278; previously cited).
With regard to the claim 79, and the elected species, the teachings of Baecker, Hyland, and Quignard are described above and are directed to methods and compositions for healing wounds including burns using powders made from ground or comminuted silica fiber mats/matrices in a topical carrier.
Neither Baecker, Hyland, nor Quignard teach the ground silica fiber mat/matrix is incorporated in topical carrier at an amount that is from 10 mg/mL to 200 mg/mL or that the average size of the fibrous fragments is in the range of 20 μm to 200 μm.
The teachings of Gerashchenko are described above with respect to the concentrations of dispersed silica in topical compositions which are used treat burn wounds.
The teachings of Jung are described above with respect to the size of crushed fibrous porous silica to treat soft tissue wounds including which involve nerves and blood vessels.
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have modified the topical composition used in the method suggested by the combined teachings of Baecker, Hyland, and Quignard, by adjusting the amount of Baecker’s porous fibrous silica fiber powder or dust in the topical composition to be about 10 mg/ml to about 150 mg/ml as taught by Gerashchenko and adjusting the size of the fibrous silica fiber powder or dust to be about 25 µm with 90% less than 53 μm as suggested by Jung because Baecker, Hyland, Quignard, Gerashchenko and Jung are for treating wounds and Baecker teaches the silica fiber mats/matrices used in burn wound healing are ground or comminuted with Gerashchenko teaching highly dispersed silica is included in topical carrier in an amount of about 10 mg/ml to about 150 mg/ml to treat wounds which may be burns and Jung teaching crushed fibrous porous silica powders for wound healing are used in a particle size of about 25 µm with 90% less than 53 μm. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a topical burn wound healing composition with better healing properties by using powdered silica sizes and concentrations that are taught as suitable for wound healing in the art.
With regard to the concentration of the fibrous fragments of the silica powder or dust in the topical composition and the fibrous fragment of the silica powder or dust size, the combined teachings of Baecker, Hyland, Quignard, Gerashchenko and Jung teach these parameters with values which overlaps of falls within the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Also, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Response to Arguments
Applicant argues their invention treats severe wounds with a two-stage technique - first applying portions of silica fiber mat to the wound before transitioning to the topical composition after formation of new skin (reply, pg. 7). Applicant argues none of the cited references teach this two stage technique or the advantages of reduced wound-related pain and scar prevention (reply, pg. 7-8).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619